     Case 2:19-cv-00874-GMN-EJY Document 47 Filed 04/12/21 Page 1 of 3




 1   RAMZY PAUL LADAH
     Nevada Bar No. 11405
 2   LADAH LAW FIRM
     517 S. Third Street
 3
     Las Vegas, NV 89101
 4   T: 702.252.0055
     Attorneys for Plaintiff
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          DISTRICT OF NEVADA, SOUTHERN DIVISION
 8

 9
      LAURA PETERS,                                   CASE NO.: 2:19-cv-00874-GMN-GWF
10

11                   Plaintiff,
      vs.
12                                     Stipulation and Order Extending Deadline to
      SWIFT TRANSPORTATION CO. OF Respond to Defendant’s Motion to Compel
13    ARIZONA, LLC; DOE DRIVER; DOES I Deposition Testimony of Plaintiff (ECF 43)
      through X; XYZ CORPORATIONS XI
14    through XX; and ABC LIMITED (Second Request)
15    LIABILITY COMPANIES XXI through
      XXX, inclusive,
16
                      Defendant(s).
17

18          Plaintiff, LAURA PETERS (“Plaintiff”), and Defendant, SWIFT TRANSPORTATION CO.
19
     OF ARIZONA, LLC (“Defendant”), by and through their respective, undersigned counsel of
20
     record, hereby stipulate and agree to extend the deadline for Plaintiff to respond to Defendant’s
21
     Motion to Compel Deposition Testimony of Plaintiff (ECF No. 43) from Friday, April 9, 2021, to
22

23   Friday, April 16, 2021. The Motion was filed on March 23, 2021. This is the second stipulation for

24   an extension of time to respond to the Motion.

25          The parties respectfully submit that this extension is appropriate, and necessary, to
26
     accommodate party counsel’s ongoing, good-faith efforts to resolve the issues raised in Defendant’s
27
     aforesaid motion by way of stipulation. The short extension of time sought herein affords the parties
28
     Case 2:19-cv-00874-GMN-EJY Document 47 Filed 04/12/21 Page 2 of 3




 1   further time and opportunity to work toward their mutual goals of advancing discovery and

 2   avoiding judicial intervention.
 3
            The parties aver this stipulation is not being submitted for reasons of delay or for any other
 4
     untoward purpose.
 5
     DATED this 9th day of April 2021.                   DATED this 9th day of April 2021.
 6
     LADAH LAW FIRM                                      WEINBERG WHEELER HUDGINS GUNN
 7
                                                         & DIAL
 8
     /s/ Ramzy Paul Ladah                                /s/ Jonathan J. Winn
 9   ___________________________________                 ___________________________________
     RAMZY PAUL LADAH, ESQ.                              JONATHAN J. WINN, ESQ.
10   Nevada Bar No. 11405                                Nevada Bar No. 12896
     517 S. Third Street                                 6385 South Rainbow Blvd., Suite 400
11
     Las Vegas, NV 89101                                 Las Vegas, NV 89118
12   Attorney for Plaintiff                              Attorneys for Defendants

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
     Case 2:19-cv-00874-GMN-EJY Document 47 Filed 04/12/21 Page 3 of 3




 1                                                Peters v. Swift Transportation Co. of Arizona, LLC
                                                  2:19-cv-00874-GMN-EJY
 2

 3
                                                  ORDER
 4
            Pursuant to the foregoing stipulation, by and between the parties and their respective
 5
     counsel, and for good cause appearing therefore,
 6
            IT IS HEREBY ORDERED that the deadline for Plaintiff to respond to Defendant’s Motion
 7

 8   to Compel Deposition Testimony of Plaintiff (ECF No. 43), currently scheduled for Friday, April 9,

 9   2021, shall be extended to Friday, April 16, 2021.
10          DATED this 12th day of April 2021.
11

12                                                          ____________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
13   Respectfully submitted by:
     LADAH LAW FIRM
14

15   /s/ Ramzy Paul Ladah
     ______________________________
16   RAMZY PAUL LADAH, ESQ.
     Nevada Bar No. 11405
17   517 S. Third Street
     Las Vegas, NV 89101
18   Attorneys for Plaintiff Laura Peters
19

20

21

22

23

24

25

26

27

28
                                                        3
